     Case 1:19-cv-02044-RDB Document 19 Filed 02/06/20 Page 1 of 2



              IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MARYLAND
BRYON MARSHALL, II

                  Plaintiff
                                        Case No: 19-cv-02044-RDB
v.

JOSHUA M. HALL, et al.

                  Defendants


             REPORT REGARDING SCHEDULING ORDER


      Pursuant to the Court’s Scheduling Order, the parties report that (1)

there is not unanimous consent to proceed before a United States

Magistrate Judge, and (2) the parties agree to the limit per side of 30 hours

of depositions of fact witnesses (including parties).



Respectfully submitted,

/s/Sean R. Day/s/
Sean R. Day (Bar No. 12831)
7500 Greenway Center Dr Ste 110
Greenbelt MD 20770-3511
301.220.2270 phone
301.220.2441 fax
Sean@DayInCourt.Net
Attorney for Plaintiff



                                 Page 1 of 2
    Case 1:19-cv-02044-RDB Document 19 Filed 02/06/20 Page 2 of 2



___________/s/__________________
Neil E. Duke (Federal Bar No.: 14073)
Baker Donelson
A Professional Corporation
100 Light Street
Baltimore, MD 21202-1643
(410) 862-1198
(443) 263-7598 – Fax
nduke@bakerdonelson.com
Attorneys for Defendants




                               Page 2 of 2
